DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10 June 2022 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 10 June 2022.
Claims 1-3, 8-10, and 15-17 have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1-21 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicants have amended only Claims 1-14 to provide statutory support and the rejection is withdrawn.  However “computer program product” Claims 15-21 still do not recite that the “computer-readable storage media” is non-transitory (non-volatile).  Paragraph 83 in the un-published specification indicates the memory could be a volatile (transitory) or non-volatile (non-transitory) storage device.  It is permissible to recite both forms of memory in the Specification, however at least independent Claim 15 must recite “non-transitory computer readable storage media” and the rejection is maintained.
Applicants’ amendments have necessitated a new ground of rejection regarding the prior art.  See below for further explanation.   


Response to Arguments

Applicants’ arguments filed 10 June 2022 have been fully considered but they are not persuasive.  Applicants submit that:  Cook et al. (Cook) (US 2012/0109700) does not teach or suggest in amended and broadly recited Claim 1:  identifying, by the computer system, predictor variables from the granular data parameters of the payroll records comprising records selected from gross pay, net pay, withholdings, benefits, and combinations thereof”  [see Remarks pages 15-16].  With regard to this argument, the Examiner respectfully disagrees.  Based on Applicants’ new amendments, a new grounds of rejection is cited below from the prior art of Cook in view of Rosenfeld et al. (Rosenfeld) (US 7941351).  See also the Examiner’s continued note below regarding recited descriptive material.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-14 are each focused to a statutory category namely “method; system” sets having proper computer components supporting the claim limitations.  However “computer program product” Claims 15-21 still do not recite that the “computer-readable storage media” is non-transitory (non-volatile).  Paragraph 83 in the un-published specification indicates the memory could be a volatile (transitory) or non-volatile (non-transitory) storage device.  It is permissible to recite both forms of transitory memory in the Specification, however at least independent Claim 15 must recite “non-transitory computer readable storage media”.  As a result, Claims 15-21 are rejected.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook) (US 2012/0109700) in view of Rosenfeld et al. (Rosenfeld) (US 7,941,351).


With regard to Claims 1, 8, 15, Cook teaches a method/system/computer program product (system 100) for creating a forecasting model from a sampling-biased data set (The multi-store staffing calculator 110 receives the corporate data 104 and the store data 108.  An exponential smoothing calculation, such as one involving the Holt-Winters algorithm, is performed on historical information in the corporate data 104 and the store data 108.  In some implementations, the exponential smoothing calculation generalizes the historical information or generates a forecast of future measurements based on the historical information.  For example, the exponential smoothing calculation considers recentness, trend, and fluctuations in the historical information; predicts future values of the payroll driver based on historical values of the payroll driver itself as well as the dependencies of the error values with each other) (see at least paragraphs 14-17, 45), the method comprising:

	receiving, by a computer system, payroll records for a
group of employers (staff; staffing; Historical workflow drivers are received (202).  For example, historical workflow data representing workflow drivers (e.g., productivity values and sales values) are received for each store.  The historical workflow data generally includes numerical values corresponding to retail activity performed by retail employees), wherein the payroll records comprise granular data parameters about employees of the group of employers (corporate data 104 includes strategic staffing parameters, for example, intentional overstaffing of stores during a certain time period or in a certain key geographic region, staffing for aggregate margin enhancement, or staffing for enhancement of productivity of one or more workflow drivers; the workflow drivers are employee and retail measurements for a peer group of stores for a preceding time period, such as the preceding year; historical workflow data generally includes numerical values corresponding to retail activity performed by retail employees) (see at least paragraphs 14-16, 57-61);

	
creating, by the computer system, the forecasting model that aligns the granular data parameters of the payroll records to high-level employment data (Upon determining key drivers for payroll in stores and modeling data, the multi-store staffing calculator 110 performs a series of stochastic, segmentation and optimization techniques to generate payroll hours at a store level.  For example, the multi-store staffing calculator 110 (or another module) uses a stochastic regression model to dynamically identify drivers for each store to predict hours based on the store performance) (see at least paragraphs 33-36, 48), wherein creating the forecasting model comprises a regression analysis using multivariate adaptive regression splines to performing (In addition to driver identification, the multi-store staffing calculator 110 implements a combination of dynamic time series models (e.g., Holt-Winters, ARIMA, Step wise autoregressive, etc.): 

	identifying, by the computer system, predictor variables from the granular data parameters of the payroll records (the multi-store staffing calculator 110 (or another module) uses a stochastic regression model to dynamically identify drivers for each store to predict hours based on the store performance.  The hours generated through this process are then compared with the performance standards at a peer level identified in one example through CHAID (Chi Square Automatic Interaction Detector) which also accounts for operating characteristics unique to particular stores.  The output of the CHAID is used as an initial payroll hour estimate.  The estimate of initial payroll hours is inputted into an optimization algorithm which employs both linear and non-linear programming routines.  A value (or set of values) representing final optimized hours is determined and provided as output; CHAID modeling is an exploratory data analysis method used to study the relationships between a dependent measure (e.g., Pre-Unique sales productivity) and a large series of possible predictor variables (e.g., productivity drivers) that themselves may interact.) (see at least paragraphs 47-51);

	
generating, by the computer system, a set of basis functions from the predictor variables (The dependent measure may be a qualitative (nominal or ordinal) one or a quantitative indicator.  For qualitative variables (e.g., Prototype, Volume Class, Unique Backroom), a series of chi-square analyses are conducted between the dependent and predictor variables.  For quantitative variables, analysis of variance methods are used where intervals (i.e., splits) are determined optimally for the independent variables so as to maximize the ability to explain a dependent measure in terms of variance components) (see at least paragraphs 47-50, 73-79);

	combining, by the computer system, the set of basis functions to create the forecasting model (Each model is tested out for all drivers and dynamically chosen based on the Mean Absolute Percent Error or MAPE.  In addition to the standard mathematical forms mentioned above, several transformations including (a) square (b) logarithmic, and (c) logarithmic square are also tested before selecting the final model.  The models are developed using standard procedures in SAS (i.e., procedure forecast, procedure arima, and procedure reg[gression])) (see at least paragraphs 47-50);

Cook does not specifically teach comprising records selected from gross pay, net pay, withholdings, benefits, and combinations thereof.  Rosenfeld teaches comprising records selected from gross pay, net pay, withholdings, benefits, and combinations thereof (calculating a basic hourly wage or salary for an employee, an employer must also disburse as gross pay any commission, bonuses, vacation pay, sick leave, or other compensation. On the other hand, the employer is responsible for withholding various debits from the employee's gross pay, including income tax, other taxes (such as social security and Medicare), health insurance, union dues, pension plan contributions, and other deductions; net pay is typically disbursed to the employee in the form of cash, a handwritten check, a printed check, as a direct deposit into the employee's bank account, or some other form of electronic transfer; for providing benefits to a client of a payroll system, comprising obtaining information about a benefit provider using the payroll system, wherein the information comprises benefit information, providing the benefit information to the client through the payroll system, enrolling the client in a benefit of the benefit provider, sending client information from the payroll system to the benefit provider, and deducting a cost of the benefit and a management fee from a paycheck of the client, wherein the payroll system uses the management fee to provide a payroll service without cost to an employer of the client) in analogous art of providing payroll services to an employer for the purposes of:  “deducting a cost of the benefit and a management fee from a paycheck of the client, wherein the payroll system uses the management fee to provide a payroll service without cost to an employer of the client” (see at least col. 1, line 16-col. 2, line 67, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the employee-based payroll method as taught by Rosenfeld in the system of Cook, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	 








With regard to Claims 2, 9, 16, Cook teaches wherein creating the forecasting model takes the form of:   
	                
                    f
                    
                        
                            x
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            
                                
                                    B
                                
                                
                                    i
                                    (
                                    x
                                    )
                                
                            
                        
                    
                
            
wherein: 
	                
                    
                        
                            c
                        
                        
                            i
                        
                    
                
             is a constant coefficient;
	                
                    
                        
                            B
                        
                        
                            i
                            (
                            x
                            )
                        
                    
                     
                
            is a basis function selected from a constant, a hinge function, and a product of two or more hinge functions (see at least paragraphs 36-54).

With regard to Claims 3, 10, 17, Cook teaches:  using, by the computer system, the forecasting model to predict employment data at a higher level of granularity than reported in the high-level employment data that comprises statistics about employment, hours, and earnings estimates for geographic areas at detailed industry levels (see at least paragraphs 15, 34-36, 64).

With regard to Claims 4, 11, 18, Cook teaches:

classifying, by the computer system, the payroll records into of a plurality of cells at an industry level and a size level (see at least paragraph 4);
within each of the plurality of cells, generating a time series from the payroll records (see at least paragraph 36);
wherein the forecasting model aligns the plurality of cells to distributions of industry and employer size reported in the high-level employment data (see at least paragraph 36).

With regard to Claims 5, 12, 19, Cook teaches:
seasonally adjusting, by the computer system, the time series (see at least paragraph 4);
removing, by the computer system, outliers from the seasonally-adjusted time series (see at least paragraph 61).

With regard to Claims 6, 13, 20, Cook teaches wherein the seasonally adjusting and removing outlier steps are performed using an autoregressive integrated moving average (ARIMA) and seasonal adjustment decomposition (SEATS) of the time series (see at least paragraphs 4, 36, 38).

With regard to Claims 7, 14, 21, Cook teaches:
adjusting, by the computer system, the time series within each of the plurality of cells to match the distributions of industry and employer size reported in the high-level employment data (see at least paragraphs 33-36, 48), including:
interpolating the high-level employment data to determine weight values at the industry level (see at least paragraphs 18-32, 33-39); 
extrapolating the weight values at the size level based on the time series of a corresponding one of the plurality of cells (see at least paragraphs 18-32); 
computing a weighted average of the seasonally-adjusted time series within each industry based on the extrapolated weight values (see at least paragraphs 18-32).

EXAMINER CONTINUED NOTE:  Although Cook does not explicitly disclose “interpolating; extrapolating[ed]; outliers”, these limitations are not sufficient to distinguish the claimed invention over the prior art because these steps are part of the well-known calculations from the time-series algorithms disclosed in the above claim limitations and Cook manipulates data in the same way as the claimed invention (Cook, see at least paragraphs 18-31, 37-47).  In other words, the recited method steps would be performed in the same manner regardless of whether the data is related to “interpolating; extrapolating[ed]; outliers” for the claimed “forecasting model”.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.
  

	

Conclusion
	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623